—Judgment, Supreme Court, New York County (Stanley Sklar, J.), entered September 3, 1999, dismissing the action pursuant to an order which, in an action for dental malpractice, granted defendant’s motion to dismiss the action pursuant to CPLR 3404, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered December 6, 1999, which denied plaintiffs motion to reargue the dismissal of the action, unanimously dismissed, without costs, as taken from a nonappealable order.
The action, commenced in 1994, was properly dismissed for plaintiffs failure to explain how defendant committed malpractice and why her various unspecified physical and psychological ailments have prevented her prosecution of the action (see, Todd Co. v Birnbaum, 182 AD2d 505). We have considered plaintiffs other arguments and find them unavailing. Concur— Mazzarelli, J. P., Andrias, Wallach, Lerner and Rubin, JJ.